307 F.2d 509
Joe Louis GRANT, Appellant,v.UNITED STATES of America, Appellee.
No. 6891.
United States Court of Appeals Tenth Circuit.
August 22, 1962.

James W. Heyer, Denver, Colo., for appellant.
Lawrence M. Henry, Denver, Colo., for appellee.
Before MURRAH, Chief Judge, and PHILLIPS and SETH, Circuit Judges.
PER CURIAM.


1
This is an appeal from the judgment and sentence imposed pursuant to appellant's conviction on three counts alleging violations of the United States narcotics laws. (21 U.S.C.A. § 174; 26 U.S.C.A. § 4704(a); and, 26 U.S.C.A. § 4705(a).)


2
Appellant received concurrent sentences of eight, four and eight years respectively on the three counts of the indictment. The sentences on counts two and three are conceded to be valid and appellant urges only that his conviction on count one is unsupported by sufficient evidence. It is well established, however, that where a defendant has been convicted on several counts, a judgment and sentence will not be reversed if the sentence does not exceed that which was lawfully imposed on any one count. See: Marteney v. United States (10 C.A.), 218 F.2d 258, 261, cert. den. 348 U.S. 953, 75 S. Ct. 442, 99 L. Ed. 745, and cases there cited. Cf. Greene v. United States, 358 U.S. 326, 79 S. Ct. 340, 3 L. Ed. 340, and Travis v. United States (10 C.A.), 269 F.2d 928.


3
Affirmed.